UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to STW RESOURCES HOLDING CORP (Exact Name of Registrant as Specified in Charter) Nevada 000-52654 26-1945743 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3424 South County Road 1192 Midland, Texas 79706 (432) 686-7777 (Address of Principal Executive Offices) (Registrant’s Telephone Number) (Former name and address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of December 22, 2014, there were 27,918,931 shares of the issuer’s common stock, $0.001 par value per share, outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 1 Item 1. Unaudited Condensed Consolidated Financial Statements: 1 Condensed Consolidated Balance Sheets as of September 30, 2014 (Unaudited) and December 31, 2013 1 Condensed Consolidated Statements of Operations (Unaudited) for the three and nine month periods ended September 30, 2014 and 2013 2 Condensed Consolidated Statements of Stockholders’ Deficit (Unaudited) for the nine months ended September 30, 2014 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine month period ended September 30, 2014 and 2013 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 4. Controls and Procedures 39 PART II OTHER INFORMATION Item 1. Legal proceedings 40 Item 1A.
